— Appeal by defendant from a judgment of the Supreme Court, Kings County (Deeley, J.), rendered July 22, 1981, convicting him of robbery in the first degree, upon a jury verdict, and imposing sentence.
Judgment affirmed.
Defendant urges that the judgment of conviction should be reversed because the People did not turn over to defense counsel *896a sworn statement by one of the robbery victims when a request for Brady material was made (Brady v Maryland, 373 US 83). Although the People should have turned over the statement at the time of the original request, we agree with the trial court that no evidence in the withheld statement was “so material or relevant to defendant’s case that * * * [he] was deprived of * * * a fair trial” (People v Jones, 85 AD2d 50, 52-53). The trial court therefore acted properly in denying defendant’s motion to dismiss for failure to hand over the statement. Moreover, defendant (and his codefendant at trial) not only knew all of the facts and information contained in the statement, but were in direct contact with that victim with whom both they and their attorneys spoke. That victim even appeared in court in response to defendant’s subpoena and was available to testify.
We have examined defendant’s other contentions and have found them to be without merit. Lazer, J. P., Gibbons, Thompson and Niehoff, JJ., concur.